UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6644


TONY RICARDO WILLIAMS,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-hc-02063-BO)


Submitted:   September 24, 2013            Decided:   October 4, 2013


Before MOTZ, KING, and KEENAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Tony Ricardo Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tony   Ricardo     Williams      seeks    to     appeal   the    district

court’s initial order denying relief on his 28 U.S.C. § 2254

(2006) petition and the court’s subsequent order reaffirming the

dismissal     of    his      § 2254   petition        after       Williams    filed    a

corrected § 2254 petition. *          The orders are not appealable unless

a   circuit        justice     or     judge     issues        a     certificate       of

appealability.       28 U.S.C. § 2253(c)(1)(A) (2006).                 A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2006).     When, as here, the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable     jurists        would   find     that     the        district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      Although the district

court did not specifically address all of Williams’ claims in

its initial order denying § 2254 relief, we have independently

reviewed the record and conclude that Williams has not made the


     *
       Although Williams did not file an amended notice of appeal
to include the second order, his informal appellate brief may
serve as the notice of appeal, and we deem it timely filed. See
Smith v. Barry, 502 U.S. 244, 245 (1992) (holding that appellate
brief may serve as notice of appeal provided it otherwise
complies with rules governing proper timing and substance).



                                         2
requisite       showing     for    a   certificate       of    appealability.

Accordingly, we deny a certificate of appealability in part and

dismiss this portion of the appeal.

            Turning to Williams’ appeal of the district court’s

order reaffirming the denial of relief, we note that Williams’

appeal of the district court’s initial order denying relief was

pending in this court at the time the district court entered its

second order.      Because the second order was not in aid of the

pending appeal, the district court was without jurisdiction to

enter it.    See Wolfe v. Clarke, 718 F.3d 277, 281 n.3 (4th Cir.

2013); Dixon v. Edwards, 290 F.3d 699, 709 n.14 (4th Cir. 2002).

Accordingly, we grant a certificate of appealability in part for

the purpose of modifying the district court’s order to reflect

that it was without jurisdiction to consider Williams’ corrected

§ 2254 petition and affirm the order as modified.

            We grant Williams leave to proceed in forma pauperis

on appeal and dispense with oral argument because the facts and

legal    contentions      are   adequately   presented    in   the   materials

before   this    Court    and   argument   would   not   aid   the   decisional

process.

                                                          DISMISSED IN PART;
                                                            AFFIRMED IN PART




                                       3